Citation Nr: 1809424	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot rash.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran testified at the RO before a Decision Review Officer and in November 2016, he testified before the undersigned Veterans Law Judge at a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During the videoconference hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  Transcripts from both hearings are of record. 

FINDING OF FACT

The Veteran has credibly and competently reporting having problems with a bilateral foot rash from service to the present time and dry skin and scaling is currently demonstrated in both feet. 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral foot rash are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable resolution of the claim adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012) and C.F.R. 3.159 (2017) have been met is necessary with respect to this claim.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent  to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran, to include in sworn testimony to the undersigned, has asserted that he developed a foot rash during his military service in Vietnam and that he has experienced continuing problems with this condition from service to the present time.  The Veteran's wife testified at both hearings that she has observed the Veteran having these problems from service to the present time.  

The service treatment reports (STRs), to include the May 1970 separation examination, are silent for a foot rash, but the Veteran asserts that because he served in a medical unit, he was provided a salve for the condition without having to go through the process of visiting a clinic which would typically be documented by STRs.  The Veteran's DD Form 214 confirms that he Veteran served in Vietnam, and this document, as well as the STRs, confirm that he was attached to a medical unit during service.  VA outpatient treatment reports dated in June and August 2011 and February 2004 reflect complaints by the Veteran of problems with itchy feet since his service in Vietnam, and these reports document the presence of dry and scabbed feet upon examination and a diagnosis of dermatitis.  

Given the sworn testimony of the Veteran-with the corroboration provided by his wife and official service department records to the extent referenced above-and his statements to examiners for treating purposes describing a history of a rash of the feet from service to the present time, the undersigned finds his assertions of continuous problems with a foot rash from service to the present time to be credible.  Moreover, as a rash of the feet and associated symptoms are lay observable manifestations, the undersigned also finds the statements relating problems with a rash of the feet from service to the present time to be competent.  Charles, Kahana, supra.  In short therefore, and resolving all reasonable doubt in this regard in the Veteran's favor, the Board finds a sufficient basis in the record to find the skin manifestations in the feet currently demonstrated to be etiologically related to service.  Therefore, service connection for a bilateral foot rash is warranted.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a bilateral foot rash is granted.   



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


